SUPERIOR COURT
of the
State of Delaware

Kent County Courthouse
William L. Witham, Jr. 38 The Green
Resident Judge Dover, Delaware 19901
Telephone (302) 739-5332

Submitted: November 24, 2020
Decided: February 12, 2021

Plaintiff Pro Se: Zohra Hajali
Defense Counsel: Donald J. Gouge, Jr., Esquire

Re: Zohra Hajali v. The Norman Law Firm, et al.
Civil Action No. N20C-09-263 WLW
Letter Order on Defendants’ Motion to Dismiss

Dear Ms. Hajali and Mr. Gouge:

Before the Court is the Defendants’, The Norman Law F irm; Stephen P.
Norman, Esquire; and Johnathan R. Carroll, Esquire (hereafter “Norman”) Motion
to Dismiss pursuant to 10 Del. C. § 8106 claiming that Plaintiff's Zohra Hajali
(hereafter “Hajali”) Complaint of legal malpractice is time barred.

Facts and Procedural Background

Sometime in June 2015, Hajali retained Norman for representation in a police
negligence claim. Norman filed Hajali's complaint on or about September 18, 2015.!
Hajali alleges that Norman did commit legal malpractice by breaching the duty owed
to her as a client by (1) not knowing landlord-tenant law; (2) not consulting with a
specialist in that area of law and not taking time to acquaint themselves with that

area of law; and (3) not hiring a specialist in that area of law. Additionally, Hajali

 

1 Dates are derived from Hajali's Amended Complaint at 4 28.
Zohra Hajali v. The Norman Firm., et al.
C.A. No. N20C-09-263 WLW
February 12, 2021

alleges that Norman failed to promptly communicate with Plaintiff and therefore
Plaintiffs complaint contained false information and egregious errors. A jury trial
on Hajali's police negligence claim was set for September 18, 2017, ending on
September 22, 2017?, with a jury verdict against Hajali.

Hajali's response provides an exhibit showing that her initial complaint was
filed on September 22, 2020. On October 13, 2020, Hajali inquired with the Court’s
Prothonotary about the status of the complaint and whether it was ready to be mailed
to Defendant Carroll in Maryland and to correct the spelling of Defendant Carroll’s
name. Hajali was informed that, to correct the Defendant’s name, an amended
complaint would need to be filed. Hajali then filed an amended complaint on
October 13, 2020. Norman filed their Motion to Dismiss on November 5, 2020, and
Hajali responded on November 20, 2020.

Standard of Review

A three-year statute of limitations is imposed on all complaints for legal
malpractice under 10 Del. C. § 8106. Section 8106 states that “no action to recover
damages for trespass...and no action to recover damages caused by an injury
unaccompanied with force or resulting indirectly from the act of the defendant shall
be brought after the expiration of 3 years from the accruing of the cause of action.”3

This time limitation also applies to legal malpractice claims.* Accrual of the cause

 

* The case number for Hajali’s jury trial is N15C-07-111 EMD which clearly shows that the
jury returned its verdict on September 22, 2017, although the jury foreperson appears to sign
the verdict sheet with an incorrect date.

3 10 Del. C. § 8106(a).

4 Middlebrook y. Ayres, 2004 WL 1284207 at *4 (Del. Super. June 9, 2004).

2
Zohra Hajali v. The Norman Firm., et al.
C.A. No. N20C-09-263 WLW
February 12, 2021

of action is when the injury happens and not from when the plaintiff becomes aware
of the injury. The plaintiff cannot rely on ignorance of the injury to establish accrual
of the cause of action except in instances of infancy, incapacity, and certain types of
fraud.®

With regard to legal malpractice, exceptions to the operation of the statute
include objective facts not being noticeable or understood to be a problem by
laymen, “such as in a title defect or certain medical malpractice actions.””? When
such negligent conduct is discovered by the layman, the discovery rule acts as an
exception to the statute of limitations. The discovery rule provides that “'when an
inherently unknowable injury...has been suffered by one blamelessly ignorant of the
act or omission and injury complained of, and the harmful effect thereof develops
gradually over a period of time, the injury is 'sustained'...when the harmful effect
first manifests itself and becomes physically ascertainable.”’® The discovery rule is
to be narrowly construed to include injuries that are (1) inherently unknowable; and
(2) sustained by a blamelessly ignorant plaintiff.’

Discussion

Norman argues that the dates of when the complaint and the amended

complaint were filed with this Court were beyond the three years of when the cause

of action accrued. Norman argues that the first attempt made by Hajali to file the

 

Id.

Id.

Id.

Id.; quoting Layton v. Allen, 246 A. 2d 794 at 798 (Del. 1968).
Middlebrook, 2004 WL 1284207 at *4.

con nrnwn

3
Zohra Hajali v. The Norman Firm., et al.
C.A. No. N20C-09-263 WLW
February 12, 2021

complaint was October 1, 2020, and a subsequent attempt was made on October 7,
2020. Then Hajali filed an amended complaint on October 13, 2020. Additionally,
Hajali's alleged injury occurred at some point between the time Plaintiff retained
Norman for Plaintiff's police negligence claim to the date set for the jury trial,
encompassing the timeframe of June 2015 to September 18, 2017. Further, Hajali
alleges legal malpractice during the trial which concluded on September 22, 2017.
Norman argues that there is no date to which Hajali can point that would be within
the time limitations set by Section 8106.

Hajali's response is that the complaint was initially filed on September 22,
2020.'° Hajali then inquired with the Court about sending the complaint via certified
mail to Defendant Carroll and to correct the spelling of Defendant Carroll’s name.
At this time, Hajali was told that the complaint would have to be amended with the
correct spelling. This occurred on October 13, 2020.'! According to Hajali, there
were no filings on October 1 and October 7, 2020.

Hajali infers that the filing on October 13, 2020 should relate back to the filing
on September 22, 2020 and this Court agrees with that inference. “An amendment
of a pleading relates back to the date of the original pleading when:

1) relation back is permitted by the law that provides the statute of limitations
applicable to the action; or

2) the claim of defense asserted in the amended pleading arose out of the conduct,
transaction, or occurrence set forth or attempted to be set forth in the original
pleading; or

 

10 Plaintiff's Response at Ex. 1 (the Prothonotary stamp shows a filing date of 9/22/20).
11 Plaintiff's Response at FJ 4 — 5.
4
Zohra Hajali v. The Norman Firm., et al.
C.A. No. N20C-09-263 WLW
February 12, 2021

3) the amendment changes the party or the naming of the party against whom a claim
is asserted if the foregoing provision (2) is satisfied and, within the period provided
by statute or these Rules for service of the summons and complaint, the party to be
brought in by amendment (A) has received such notice of the institution of the action
that the party will not be prejudiced in maintaining a defense on the merits, and (B)
knew or should have known that, but for a mistake concerning the identity of the
proper party, the action would have been brought against the party.”!

Hajali sought to amend the complaint to correct the spelling of a named
Defendant’s name. Hajali’s filing of October 13, 2020 would have satisfied Superior
Court Civil Rule 15(c)(2) because the amended complaint only changed the spelling
of the named Defendant. Additionally, the record shows that the original complaint
was filed with this Court on September 22, 2020, the last day in which Hajali could
have filed the complaint within the limitations period. Amending a complaint to
correct the spelling of one named Defendant does not create a new cause of action
because the named Defendant was a member of the organization named in the
original complaint and, therefore, either knew or should have known that, absent the
misspelling of the Defendant’s name, Defendant Carroll would have been a party to
the action.

Additionally, Norman’s argument that the initial filing of the complaint was
on October 1, 2020 appears to be born out of mistake. The record shows that this
case was assigned to this Court on September 29, 2020.'3 No assignment could have

taken place at that time ifthe first document submitted occurred on October 1, 2020.

 

'* Rodriguez v. Farm Family Cas. Ins. Co., 2005 WL 1654019 at *2 (Del. Super. April 19,
2005); quoting Super. Ct. Civ. R. 15.
'? Dk. Tr. ID 66005763. Merely looking at the civil complaint number would show that the

initial filing would be in September.
5
Zohra Hajali v. The Norman Firm., et al.
C.A. No. N20C-09-263 WLW
February 12, 2021

Hajali’s Exhibit 1 of the response to this Motion shows that the initial filing of the
complaint was on September 22, 2020. Exhibit 2 shows a filing fee payable to the
Prothonotary on September 22, 2020. Based on these facts, the Court concludes that
the initial filing date was September 22, 2020, and that the amended complaint of
October 13, 2020 should relate back to that date.

Wherefore, because of the reasons stated above, this Court DENIES
Defendants’, The Norman Law Firm, et. al., Motion to Dismiss Plaintiff's, Zohra
Hajali, Complaint.

IT IS SO ORDERED.

/s/ William L. Witham, Jr
Resident Judge

WLW/dmh